Case 8:20-cv-01345-JFW-AFM Document 5 Filed 07/29/20 Page 1 of 3 Page ID #:4



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    FIDEL L. REYES,                             Case No. 8:20-cv-01345-JFW-AFM
12                       Plaintiff,
            v.                                    ORDER DISMISSING
13
                                                  COMPLAINT
14    SUPERIOR COURT OF
      CALIFORNIA, COUNTY OF
15    ORANGE, et al.,
16                       Defendants.
17

18         Plaintiff presently is a state prisoner at the California Correctional Institution
19   at Tehachapi, California. Proceeding pro se, he paid the full filing fee in this civil
20   rights case purportedly brought under 42 U.S.C. § 1983. Pursuant to 28 U.S.C.
21   § 1915A, the Court has screened the pleading to determine whether plaintiff’s
22   Complaint is frivolous, malicious, fails to state a claim on which relief may be
23   granted, or seeks monetary relief from a defendant who is immune from such relief.
24   Section 1915A requires the Court to screen any “complaint in a civil action” if, at the
25   time the plaintiff files the complaint, he or she is a prisoner seeking “redress from a
26   governmental entity or officer or employee of a governmental entity.” 28 U.S.C.
27   § 1915A(a); see also Olivas v. Nev. ex rel. Dep’t of Corr., 856 F.3d 1281, 1283 (9th
28   Cir. 2017).
Case 8:20-cv-01345-JFW-AFM Document 5 Filed 07/29/20 Page 2 of 3 Page ID #:5



 1          Here, plaintiff seeks relief from an unspecified “judge” in Orange County
 2   Superior Court1; unspecified “District Attorneys” in Orange County, and unspecified
 3   “investigators.” (ECF No. 1 at 2.) Plaintiff alleges numerous violations, primarily
 4   pertaining to his arrest, a forced confession, evidentiary errors at trial, and
 5   prosecutorial misconduct. Plaintiff alleges that he suffered “false imprisonment” (id.
 6   at 3-5) and a wrongful conviction (id. at 4) and that he is in prison for a crime that he
 7   “did not commit” (id. at 5). Plaintiff also alleges that he received a “life sentence”
 8   on a “third strike,” but he never suffered a first or second “strike.” (Id. at 3.) Plaintiff
 9   seeks monetary damages and to “challenge” defendants for his wrongful conviction.
10   (Id. at 6.)
11          Plaintiff may not challenge an allegedly unlawful conviction in a federal civil
12   rights action. Because he is attacking the fact of his conviction and duration of his
13   sentence, plaintiff’s claims must be raised in a petition for writ of habeas corpus. A
14   petition for habeas corpus is a prisoner’s sole judicial remedy when “attacking the
15   validity of the fact or length of … confinement.” Preiser v. Rodriguez, 411 U.S. 475,
16   489-90 (1973); Nettles v. Grounds, 830 F.3d 922, 929 (9th Cir. 2016) (en banc) (the
17   Supreme Court has held “that habeas is the exclusive vehicle for claims brought by
18   state prisoners that fall within the core of habeas and that such claims may not be
19   brought under § 1983”). In addition, to the extent plaintiff is attempting to seek
20   monetary damages for an allegedly unlawful conviction where success would
21   necessarily implicate the fact or duration of his confinement, his claims are not
22   cognizable under § 1983 unless and until plaintiff can show that “the conviction or
23   sentence has been reversed on direct appeal, expunged by executive order, declared
24   invalid by a state tribunal authorized to make such determination, or called into
25
     1
      A judicial defendant is absolutely immune from federal civil rights suits for acts performed in his
26   or her judicial capacity. Mireles v. Waco, 502 U.S. 9, 11 (1991); Ashelman v. Pope, 793 F.2d 1072,
27   1075 (9th Cir. 1986) (en banc). Judicial immunity applies “however erroneous the act may have
     been, and however injurious in its consequences it may have proved to the plaintiff.” Moore v.
28   Brewster, 96 F.3d 1240, 1244 (9th Cir. 1996).

                                                      2
Case 8:20-cv-01345-JFW-AFM Document 5 Filed 07/29/20 Page 3 of 3 Page ID #:6



 1   question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey,
 2   512 U.S. 477, 486-87 (1994). According to the Complaint, he has not done that.
 3         Accordingly, the Complaint fails to state a federal civil rights claim, and a
 4   habeas petition is the proper vehicle for challenging an allegedly unlawful
 5   conviction. IT IS THEREFORE ORDERED that this action is dismissed without
 6   prejudice and that Judgment be entered accordingly.
 7

 8   DATED: July 29, 2020
 9

10
                                           ____________________________________
                                                     JOHN F. WALTER
11                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
